DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert (Reg. No. 55,149) on 3/16/2021.

The application has been amended as follows: 

In claim 1, A non-transitory computer-readable recording medium having stored therein a program for causing a processor in a communication device that is connected to a network to execute a communication process, the communication process comprising:
receiving meta data that includes attribution information of data and access information of the data;
storing the meta data in a first storage;

storing, in a second storage, index information in which the keyword that is extracted from the attribution information and information for identifying the meta data are associated with each other; and
transmitting, to a participating node via the network, a stop request that is a request to stop a transmission of meta data when an amount of the index information stored in the second storage is larger than or equal to a specified threshold[[.]], and wherein the stop request makes a request to stop a transmission of meta data and makes a request to transmit data amount information that indicates an amount of data that participating node has provided to the network after the stop request was transmitted to the participating node.

Claim 2 is cancelled. 

In claim 5, A communication device connected to a network, the communication device comprising:
a receiver configured to receive meta data that includes attribution information of data and access information of the data;
a storage configured to store the meta data received by the receiver; and
a processor configured to

	transmit, to a participating node via the network, a stop request that is a request to stop a transmission of meta data when an amount of the index information stored in the storage is larger than or equal to a specified threshold[[.]], and wherein the stop request makes a request to stop a transmission of meta data and makes a request to transmit data amount information that indicates an amount of data that participating node has provided to the network after the stop request was transmitted to the participating node.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 5 and 6 recite similar features. The reasons for allowance are given with respect to claim 1 below, but they are also relevant to the other independent claims and the dependent claims.

Prior arts fail to teach or suggest the features of all the limitations of the base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457